Citation Nr: 1549144	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to an initial compensable rating for atopic dermatitis.

8.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for residuals of photodynamic therapy of the left eye secondary to exudative age-related macular degeneration in the foveal area incurred on July 8, 2005 at Southwestern Medical Center.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1967.

These matters come to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the service connection issues; denied entitlement to a compensable rating for bilateral hearing loss; granted entitlement to service connection for atopic dermatitis, assigning a noncompensable rating, effective March 11, 2010; and denied entitlement to compensation pursuant to § 1151.  A notice of disagreement was filed in March 2013, a statement of the case was issued in January 2014, and a substantive appeal was received in February 2014.

The Veteran and his spouse testified at a Board hearing before the undersigned in September 2015; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches, hypertension, gout, and retinopathy, and entitlement to compensable ratings for dermatitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied entitlement to service connection for diabetic retinopathy; the Veteran filed a notice of disagreement in April 2009 and a statement of the case was issued in November 2009 but the Veteran did not file a substantive appeal.  

2.  Additional evidence received since the RO's February 2009 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability.  

3.  The evidence of record is against a finding that a back disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

4.  Photodynamic therapy of the left eye secondary to exudative age-related macular degeneration in the foveal area performed on July 8, 2005 at Southwestern Medical Center was not conducted by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.



CONCLUSIONS OF LAW

1.  The February 2009 decision denying entitlement to service connection for diabetic retinopathy is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the February 2009 RO decision denying entitlement to service connection for diabetic retinopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for residuals of photodynamic therapy of the left eye secondary to exudative age-related macular degeneration in the foveal area performed on July 8, 2005, at Southwestern Medical Center have not been met. 38 U.S.C.A. §§ 1151, 1701, 1703 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in July 2010 that provided information as to what evidence was required to substantiate the service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The Veteran was sent a letter in March 2012 regarding his § 1151 claim.  Such letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the service connection and § 1151 claims and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in March 2011 pertaining to the back and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As detailed and discussed below, an examination regarding the § 1151 claim is not necessary as it is not shown that such treatment was conducted at a VA facility by a VA medical provider.  

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to these claimed disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 2007, the Veteran filed a claim of service connection for a left eye disability.  In a February 2009 rating decision, the RO denied entitlement to service connection for diabetic retinopathy (of both eyes) due to a lack of diagnosis.  In April 2009, the Veteran filed a notice of disagreement and a statement of the case was issued in November 2009.  The Veteran, however, did not file a substantive appeal.  Moreover, no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The Veteran testified that he believes his macular degeneration is due to foreign bodies sustained in his eyes during service.  09/23/2015 VBMS entry, Hearing Testimony at 26-27.  A July 1961 service treatment record reflects that he had a foreign body in his left eye.  02/06/2009 VBMS entry, STR - Medical at 22.  The prior rating decision did not consider whether his diagnosed macular degeneration was due to service; rather, the basis of the denial was a lack of diagnosis of retinopathy.  Although the service treatment records were of record at the time of the prior rating decision, the Veteran's assertions were not previously of record and concern causation - an element necessary to establish service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claims not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for left eye disability is reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that he has a back disorder due to service, specifically an in-service injury.  At the Board hearing, the Veteran testified that he experienced symptoms following treatment and began taking Vitamin D3.  09/23/2015 VBMS entry, Hearing Testimony at 9.  

An August 1965 service treatment record reflects complaints of back pain after digging and lifting; the impression was muscle strain.  02/06/2009 VBMS entry, STR - Medical at 54.  On the June 1967 Report of Medical Examination, the Veteran's 'spine, other musculoskeletal' was clinically evaluated as normal.  02/06/2009 VBMS entry, STR - Medical at 8.  

In March 2011, the Veteran underwent a VA examination.  03/09/2011 VBMS entry, VA Examination.  He reported to the examiner that he started having low back pain approximately three years prior.  The Veteran did not recall any injury.  He had an insidious onset of bilateral low back pain.  Originally his physician thought that he was having kidney problems and then was told the problem was musculoskeletal.  The Veteran denied seeking current treatment with a medical provider.  Upon examination, the examiner diagnosed lumbar spine myofascial syndrome with degenerative changes.  The examiner noted review of the claims folder and acknowledged the in-service complaint of back pain.  The examiner indicated that there was no evidence of further care nor chronicity.  The examiner acknowledged that the Veteran's June 1967 discharge examination was negative for any abnormalities of the back.  The examiner stated that there is no interim dated following discharge indicating a chronic condition.  The Veteran reported to the examiner that his back started bothering him approximately three years prior, in approximately 2008.  The examiner noted that this was 41 years after discharge.  Based on the evidence available, the examiner opined that the Veteran's current lumbar spine condition is less likely than not related to his one treatment for acute low back strain.  

Initially, the Board notes that the Veteran has been somewhat inconsistent in reporting his back symptoms and the initial date of onset.  As detailed above, at the VA examination, the Veteran denied any prior injury and reported an onset of symptoms three years prior.  At the Board hearing, the Veteran and his representative provided statements suggesting that his back symptoms began in service and continued thereafter.  When his representative inquired whether he experienced back pain after service, the Veteran answered in the affirmative but was focused more on talking about taking Vitamin D3 in 2000 and thereafter.  Likewise, the Veteran's spouse testified that he has experienced back pain on and off but could not recall him complaining after service.  09/23/2015 VBMS entry, Hearing Testimony at 11-12.  Thus, the Board is presented with two different scenarios - that he only experienced back problems in 2008 and thereafter or that he has experienced back pain continually since service.  The Board finds that the Veteran's assertions documented in the VA examination report as to only experiencing back problems since in or about 2008 to be more credible than his assertions years later in support of his appeal to the effect that he had been experiencing problems since service.  

In light of the Veteran's lay assertions and the documented in-service injury, the Veteran was afforded a VA examination wherein the examiner gave consideration to the medical evidence and lay assertions of the Veteran.  The examiner provided a negative etiological opinion.  The examiner could not find evidence of a continuity of symptoms since service.  Likewise, as the examiner indicated, his separation examination conducted two years after the in-service incident was negative.  Thus, while the Veteran did sustain a back injury during service, a VA opinion by a medical examiner, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion as to his current condition which is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record.

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms.  The record is negative until decades after separation from service.  Likewise, no claim was raised until 2010, over 40 years after separation from service.  If he had been experiencing continuous lumbar spine symptoms since service it is reasonable to expect that he would have raised a claim sooner or at the very least at the time he filed his initial claim for compensation in November 2007.  Rather, he filed a claim in June 2010 which corresponds to his report to the VA examiner that he had only begun to experience back problems in or about 2008.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current lumbar spine disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's contentions of his in-service experiences and the documented in-service injury, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current lumbar spine disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

§ 1151 claim

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 38 U.S.C.A. § 1151(a)(1)(A), (a)(1)(B). 

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a) :

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703. 

(2) Nursing home care furnished under 38 U.S.C.A. § 1720. 

(3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

38 C.F.R. § 3.361(f).

The underlying facts are not in dispute.  The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 on the basis that the VA recommended that he undergo laser eye treatment and that he sustained residuals of photodynamic therapy of the left eye secondary to exudative age-related macular degeneration in the foveal area as a result of this procedure.  07/27/2012 VBMS entry, Medical Treatment Record - Non-Government Facility.  The record reflects that in May 2005 the Veteran reported that he felt something was in his left eye; he reported that he had worked with fiberglass two weeks prior.  07/25/2012 VBMS entry, Medical Treatment Record - Government Facility at 56.  Thereafter, he underwent a fluorescein angiography at VA.  Id. at 52.  Per the Veteran's testimony, he was told by VA that he needed to undergo laser treatment which they could not provide so the treatment was outsourced.  09/23/2015 VBMS entry, Hearing Testimony at 31.  Correspondence dated in July 2005 from a Southwestern Medical Center physician reflects that the Veteran arrived with his fluorescein angiogram which showed a lesion size of 3.5 mm of the subfoveal area.  The physician reported that the Veteran  was treated with photodynamic therapy with laser spot size at 3.5 mm.  07/27/2012 VBMS entry, Third Party Correspondence.  The Veteran contends that he suffers from residuals as a result of this procedure.  09/23/2015 VBMS entry, Hearing Testimony at 32-34; see also 06/06/2012 VA 21-4138 Statement in Support of Claim.

The Veteran's claim is apparently based upon his contention that the private medical care provider, Southwestern Medical Center, was acting at the behest or as an agent of VA, or under a contractual obligation to the VA in performing the laser therapy.  The evidence does not reflect that such is the case.  Assuming as true that the Veteran's primary care provider, a VA physician, advised him to undergo eye treatment, there is no evidence that VA requested the private provider to act on its behalf.  There are no fee basis documents or other official VA documents indicating that VA contracted with Southwestern Medical Center to furnish the Veteran with left eye treatment in July 2005. 

Nevertheless, even if it could be construed that there was some sort of contractual agreement between these two parties, 38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703, the VA Secretary may contract with non-VA facilities to furnish hospital care or medical service to a Veteran for treatment of a service-connected disability, a disability for which a Veteran was discharged or released from service, or for a disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1).  VA may also contract with non-Department facilities to provide medical services for treatment of a Veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women Veterans.  See 38 U.S.C.A. § 1703(2), (4).

The statute and regulations on this point are clear in stating that the additional disability must have been caused by a Department employee or in a Department facility.  Such is not the case here.  It is clear that the July 2005 procedure performed at Southwestern Medical Center does not meet the requirements under 38 U.S.C.A. § 1151 that such medical services be provided in a Department facility.  Furthermore, the record does not reflect, and the Veteran does not contend, that Southwestern Medical Center and/or its clinicians, were under the direct ('day-to-day') jurisdiction of VA supervisors.  38 C.F.R. § 3.361(e).

Accordingly, any additional disability incurred due to the July 2005 procedure performed at Southwestern Medical Center is ineligible for compensation under 38 U.S.C.A. § 1151.  As such, the Board need not address and resolve the issue of whether any additional disability the Veteran may have was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Southwestern Medical Center since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A).

As such, the claim for compensation under the provisions of 38 U.S.C. § 1151  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left eye disability is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for residuals of photodynamic therapy of the left eye secondary to exudative age-related macular degeneration in the foveal area incurred on July 8, 2005 at Southwestern Medical Center is denied.


REMAND

Headaches

In March 2011, the Veteran underwent a VA examination.  03/16/2011 VBMS entry, VA Examination.  It was noted that he wakes up with headaches in the morning likely due to a combination of high blood pressure and diabetes.  The headaches typically last for a few hours and go away after he starts moving around, gets the blood circulating.  In a May 2011 addendum opinion, the examiner noted that the Veteran's headaches had been intermittent for several years.  There had been no documented incapacitating periods of headaches over the past 12 months.  The Veteran stated that the headaches were somewhat dull when they do occur, no more than a couple of times a week, and usually resolve after he has been out of bed for a couple of hours.  There is no history of early morning hypoglycemic episodes.  Additionally, there are multiple potential etiologies for headaches including the use of Terazosin that the Veteran takes at bedtime for benign prostatic hyperplasia.  The examiner explained that morning headaches are not an uncommon side effect from the use of bedtime dosing of Terazosin.  Therefore, the examiner opined that it was less likely than not that the headaches were related to the service-connected diabetes.  05/11/2011 VBMS entry, VA Examination.  As the examiner did not provide an opinion regarding aggravation, a further opinion is necessary.  

Hypertension

In May 2012, the Veteran underwent a VA examination.  05/31/2012 VBMS entry, VA Examination.  The examiner opined that it was less likely as not that the Veteran's current hypertension is proximately due to or the result of his service-connected diabetes mellitus, type II.  The examiner reasoned that the Veteran appeared to have developed both hypertension and type II diabetes at the same time, thus the two conditions were concurrent and thus hypertension is not proximately due to the diabetes.  Also, the examiner noted that VA standards require that diabetes induced hypertension be accompanied by diabetic nephropathy in order to be causally associated.  The Veteran's renal studies were all normal with the exception of a mildly reduced GFR; also his microalbumin was less than 5 mg/L, which means that he does not have diabetic nephropathy.  
Thus, secondary service connection has not been substantiated.  Again, the examiner did not provide an opinion regarding aggravation, and thus a further opinion is necessary.  

Gout

In March 2011, the Veteran underwent a VA examination.  See 03/09/2011 VBMS entry, VA Examination.  The examiner found no evidence in the service treatment record of the Veteran having complaints, treatment, or symptoms of gout while on active duty.  Based on the evidence available, the examiner opined that the Veteran's gout was not due to military service.  The examiner stated that a review of the accepted peer reviewed medical literature showed no definitive medical data noting a causal link between diabetes and gout.  In a May 2011 addendum opinion, the examiner stated that there is no direct causal relationship between diabetes mellitus and gout.  Numerous similar factors can result in both conditions such as obesity, diet and family history.  However, no medical evidence has ever shown a causal relationship between diabetes mellitus and gout.  05/11/2011 VBMS entry, VA Examination.  As the examiner did not provide an opinion regarding aggravation, a further opinion is necessary.  

Retinopathy

As detailed above, the Veteran asserts that his eye disability, specifically diagnosed as macular degeneration, is due to the in-service incident wherein he had a foreign body in his left eye.  (To the extent that the claim has been adjudicated as a bilateral disability, the scope of the appeal involves both eyes.)

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran should be afforded a VA examination to assess whether he has an acquired or congenital disability of either eye, whether any acquired disability is due to service, and/or whether any congenital disability was subjected to a superimposed injury which created additional disability.

Dermatitis

The November 2012 VA examination reflects that the Veteran's dermatitis affects none of his total body are or exposed body area.  The Veteran, however, testified that when he sustains a dermatitis breakout it affects his chest, arm, back, and legs.  09/23/2015 VBMS entry, Hearing Testimony at 5.  He testified that such breakout generally occurs once per month.  Id.  If a Veteran's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage.  Ardison v. Brown, 6 Vet.App. 405, 408 (1994).  To adequately assess the Veteran's dermatitis, an examination should be scheduled during a period of a flare-up.  

Bilateral hearing loss

In February 2011, the Veteran underwent a VA examination to assess the severity of his bilateral hearing loss.  02/14/2011 VBMS entry, VA Examination.  At the Board hearing the Veteran testified that his hearing had worsened since the VA examination.  09/23/2015 VBMS entry, Hearing Testimony at 3.  Thus, the Veteran should be afforded a VA examination to assess the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that a VA physician with appropriate expertise review the VBMS and Virtual VA folders and provide the following opinions:  

a)  Please state whether headaches are at least as likely as not (50 percent or greater probability) caused by diabetes mellitus, to include medication taken for diabetes mellitus.

b)  Have headaches at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by diabetes mellitus, to include medication taken for diabetes mellitus? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be schedule if deemed necessary by the VA examiner.

2.  Request that a VA physician with appropriate expertise review the VBMS and Virtual VA folders and provide the following opinions:  

a)  Please state whether hypertension is at least as likely as not (50 percent or greater probability) caused by diabetes mellitus, to include medication taken for diabetes mellitus.

b)  Is hypertension at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by diabetes mellitus, to include medication taken for diabetes mellitus? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be schedule if deemed necessary by the VA examiner.

3.  Request that a VA physician with appropriate expertise review the VBMS and Virtual VA folders and provide the following opinions:  

a)  Please state whether gout is at least as likely as not (50 percent or greater probability) caused by diabetes mellitus, to include medication taken for diabetes mellitus.

b)  Is gout at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by diabetes mellitus, to include medication taken for diabetes mellitus? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be schedule if deemed necessary by the VA examiner.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed eye disability.  The examiner should ensure review of the VBMS and Virtual VA claims folders.  All appropriate testings should be conducted.  The examiner should offer an opinion as to the following:

a)  Please state whether the Veteran's diagnosed disabilities of the eyes are acquired disabilities or developmental defects. 

b)  For any and all developmental defects of the eyes was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  For any current acquired disability of the eyes, is such disability causally related to service, to include the foreign body in the left eye? 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

5.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the severity of his dermatitis.  To the extent possible, such examination should be scheduled at a time the disability is active.
It is imperative that the Virtual folders be made available to and be reviewed by the examiner. 

The examiner should provide an opinion as to the percentage of the entire body and exposed areas affected by dermatitis; whether topical therapy is required; whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required and the total duration during the past 12-month period for any such therapy.

6.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to work.  The examiner should provide supporting rationale for this opinion.

7.  If any of the claims on appeal are not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


